                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

RANDY SCOTT NELSON,                                                               PLAINTIFF
REG. #32204-001

                                     2:18CV00080-JM-JTK

UNITED STATES OF AMERICA, et al.                                               DEFENDANTS

                                             ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1.      The Motions for Summary Judgment filed by Defendants Wingo and Woodard

(Doc. Nos. 28, 60) are GRANTED, and these two Defendants are DISMISSED without prejudice

for failure to exhaust administrative remedies.

       2.      Plaintiff’s Motion to Amend (Doc. No. 44) is DENIED.

       IT IS SO ORDERED this 7th day of March, 2019.




                                             _________________________________
                                             JAMES M. MOODY, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                  1
